DETAILED ACTION 
The amendment submitted on January 11, 2021 has been entered.  Claims 1-5 and 9-40 are pending in the application.  Claims 19-33 are withdrawn. Claims 1-5, 9-18, and 34-40 are rejected for the reasons set forth below.  No claim is allowed.  This communication includes at least one new rejection that was neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement (IDS), so this action is non-final.  See MPEP 706.07(a).  Also, note that this application has been redocketed to the undersigned examiner, who suggests that applicant’s own records be up-dated accordingly.  
Withdrawn Rejections 
The rejection of claims 1-14, 17-18, 35, and 37-38 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maus (US 2007/0196285 A1) in view of Altana Pharma Ag (WO 2004/047829 A1) and Kley (WO 2006/094942 A1) is withdrawn because the examiner finds applicant’s argu-ments (see applicant’s Remarks, submitted January 11, 2021, at pp. 8-13) to be persuasive.  
Election/Restrictions 
Applicant’s election without traverse of Group II, drawn to a method of treating an auto-immune, respiratory or inflammatory disease or condition comprising administration of roflumilast N-oxide, in the reply filed on October 12, 2018 is acknowledged.  Claims 19-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.  The examiner suggests that the withdrawn claims should be cancelled inasmuch as they are not eligible for rejoinder.  See MPEP 821.04.  The requirements for a species election in the actions mailed on August 18, 2018 and August 8, 2019 are both withdrawn.  
New Grounds for Rejection Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1-5, 9-18, and 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 9,649,302 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘302 patent, of which the present application is a continuation, claims (see, e.g., claim 1) a method of treating chronic obstructive pulmonary disease comprising pulmonary administration of 600 to 1200 μg of roflumilast N-oxide that has a d₅₀ of less than about 6 microns in such a manner that, by practicing the subject matter of the ‘302 patent, one would necessarily also infringe at least one of the instant claims if they were to be allowed.  The examiner therefore suggests a terminal disclaimer, which would place the application in condition1 for allowance.  
Prior Art 
The prior art made of record (see attached for PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.  Specifically, Dietrich (US 7,175,854 B2) discloses microparti-cle formulations of roflumilast N-oxide, but the particle size is substantially larger (at least 50 µm) than the particle size required by the instant claims.   
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably on the afternoon of a Tuesday or Thursday, and are available in-person at the examiner’s office in Alex-andria or by telephone or video conferencing.  To schedule an interview, please use the Auto-mated Interview Request system at www.uspto.gov/interviewpractice.  Information regarding 
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
    

    
        1 Assuming that the withdrawn claims are cancelled, as suggested above.